El Jtjbz Asociado Se. Hutchison,
emitió la opinión del tribunal.
J. Laza & Co., arrendatarios del piso inferior de un edi-ficio propiedad de los demandados en este caso, subarrenda-ron una parte del local así ocupado a Andrés y José Ojeda. El piso superior estaba en posesión de otros inquilinos. Los dueños del edificio residían en España, y su apoderado en-cargado del edificio estaba ausente al tiempo de ocurrir el hecho que dió lugar a la presente controversia.
Habiendo empezado a filtrarse agua por el plafón de la habitación ocupada por Ojeda Hermanos', ellos prontamente lo notificaron a Laza & Ca.; y al hacerse una investigación se encontró una gotera en el techo del edificio. Entonces un representante de Laza & Ca., acompañado por uno de los hermanos Ojeda, fue a la oficina del apoderado y allí se le dijo que el agente estaba en Santo Domingo y no ha-bía delegado autoridad en persona alguna para, actuar en su nombre y lugar. Sin embargo, los socios del apoderado estaban perfectamente informados del carácter urgente de la situación, y nada se hizo para impedir el daño amena-zado.
Este incidente ocurrió'un jueves o viernes. El local ocu-pado por Ojeda Hermanos fué cerrado como de costumbre desde el sábado a las doce hasta la mañana del lunes, y al abrirse las puertas el lunes se encontró que el contenido del local estaba completamente mojado y dañado por el agua.
*751J. Laza & Ca. entonces reconocieron sn responsabilidad para con Ojeda Hermanos y, en consideración de una com-pleta exoneración de tal responsabilidad, cedieron a Ojeda Hermanos cualquier derecho de acción que ellos, como arren-datarios del piso inferior, tuvieran o pudieran tener contra los dueños del edificio.
Yino entonces el presente pleito por daños y perjuicios, y ambas partes apelan de una sentencia a favor de los de-mandantes.
El único error señalado por los demandantes es en subs-tancia que la suma concedida por daños es inadecuada; y bastará decir que no encontramos tal abuso de discreción en la apreciación de la prueba en ese respecto que exija una revocación.
El alegato de los demandados no contiene un señala-miento de errores por separado, pero en el curso de la dis-cusión se sugiere que la corte inferior erró, primero, al no archivar un pliego de conclusiones de hecho y de derecho; segundo, al desestimar la excepción previa de falta de he-chos suficientes para constituir una causa de acción; tercero, al admitir prueba documental de la transacción y cesión en-tre Laza & Ca. y los demandantes; y cuarto, al no concluir que los demandados habían cumplido sus obligaciones bajo su Contrato con Laza, que si la propiedad del demandante había sido dañada por el agua tal daño era debido a su pro-pia negligencia, y que los daños reclamados no han sido probados.
La proposición sometida en el primer señalamiento no exige seria consideración por la razón de que no parece ha berse levantado cuestión alguna en la corte inferior sobre ese punto, y el efecto de tal omisión no es discutido en el alegato. Nones v. Serrallés, pág. 736.
Con referencia al segundo señalamiento bastaría decir que la discusión se refiere más bien a la suficiencia de la prueba que a la de la demanda. Pero Ojeda Hermanos y J. Laza *752& Ca. eran ambos arrendatarios de los dueños, aquí deman-dados, antes de otorgarse el contrato de arrendamiento que dio a Laza & Ca. el nso de toda la planta baja con el dere-cho de subarrendar ‘‘bajo su exclusiva responsabilidad;” y, cualquier otro significado que pueda tener la cláusula que acabamos de citar, estamos constreñidos a resolver que no fue la intención de las partes que por ella se relevara a los dueños de su obligación como arrendadores de conservar el techo del edificio en buen estado de conservación.
La teoría del tercer señalamiento es que el contrato de cesión no era válido por falta de “causa” bastante y por la razón de que por su faz muestra una conspiración entre las partes contratantes, que Laza no tenía derecho alguno existente contra los dueños, y que Ojeda nada recibió en cambio de la exoneración que él otorgó.
La contención de que el documento sin más nada esta-blecía la existencia de una conspiración, claramente carece de mérito.
Ciertos otros aspectos de la cuestión que aquí se ha tra-tado de levantar no están, quizá, enteramente libres de duda; pero en el alegato no se cita autoridad de directa aplica-ción ni contiene un argumento muy persuasivo en apoyo de la proposición sometida. Esta corte, según hemos anun-ciado repetidamente, no puede asumir la investigación in-dependiente de cuestiones más o menos dudosas, presenta-das en tal forma.
Claramente la cosa en litigio (chose in action) en este caso no era un “crédito litigioso” dentro del significado del segundo apartado del artículo 1438 del Código Civil. Es-criche, vol. 3, pág. 84; Enciclopedia Jurídica Española, vol. 9, pág. 753. Pero de esto no se desprende que un derecho de acción no es transmisible antes de establecerse un pleito y trabarse la contienda en el mismo.
Los artículos 1068 y 1079 del Código Civil dicen como sigue:
*753“Art. 1068. — Quedan sujetos a la indemnización de los daños y perjuicios causados, los que en el cumplimiento de sus obligaciones incurrieren en dolo, negligencia o morosidad, y los que de cualquier modo contravinieren al tenor de aquéllas.
“Art. 1079. — Todos los derechos adquiridos en virtud de una-obligación son transmisibles con sujeción a las leyes, si no se hu-hiere pactado lo contrario.”
Estos artículos parecen estar en concordancia con la si-guiente cita que hace el abogado de los demandantes:
“El derecho a daños por incumplimiento de un contrato es tam-bién transmisible, y un derecho contractual demasiado personal para poder ser cedido puede al ser violado dar lugar a una acción por daños que es transmisible.” 1 Williston on Contracts, sec. 413, p. 767. Véase también 2 R. C. L. p. 595, see. 3.
No creemos necesario entrar con el abogado de los de-mandantes en una interesante discusión de las varias distin-ciones que pueden hacerse entre la “consideración” de la jurisprudencia angio-americana y la “causa” del derecho-civil. •
Aquí el incumplimiento de la obligación de conservar el local en buen estado de conservación era la esencia de las dos causas de acción que surgieron inmediatamente después del suceso, y el importe de los daños resultantes en ambos casos era la medida, no la base, de la responsabilidad. En la mañana del lunes que siguió a la omisión de reparar el techo, ambas causas de acción ya habían surgido. La obli-gación por parte de los dueños para con Laza & Ca., así como la de Laza & Ca. para con los demandantes, habían sido violadas. Se había hecho el daño, y Laza al igual que Ojeda Hermanos tenían derecho a Compensación.
Si Laza & Ca. hubieran entablado un pleito inmediata-mente, ellos hubieran tenido derecho por lo menos a daños nominales por la invasión de sus derechos bajo su contrato. Ya habían sido expuestos,' sin culpa alguna de su parte, a *754una responsabilidad existente e incuestionable, bajo su con-trato con Ojeda Hermanos, por los daños sufridos por éstos.
Desde luego, Laza & Ca. pudieron haber esperado que Ojeda Hermanos entablaran acción, y entonces haber re-querido a los dueños a que defendieran la misma o se pu-nieran de acuerdo para un arreglo; y en caso de omisión ■por parte de los dueños de defenderse o de participar en tal ■arreglo, entonces indiscutiblemente Laza & Oo. hubieran te-nido una acción contra los dueños por el montante de cual-quier sentencia que se dictara contra ellos o por cualquier suma pagada en una transacción razonable. Pero ellos no estaban obligados a adoptar este curso, que, en todo caso, pudiera, haber traído alguna cuestión o riesgo con respecto al reembolso de las costas y honorarios de abogado.'
Además, quizá ellos. pudieron haber entablado acción in-mediatamente contra los dueños y pedir que la valoración de los daños quedara en suspenso hasta la resolución final de cualquier acción que. contra ellos establecieran Ojeda Hermanos. Pero ello no quiere decir que ésta fuera su única alternativa.
No es asunto que debamos discutir cuál hubiera podido ser el resultado si Laza & Ca., sin dar aviso a los dueños, hubieran defendido y perdido un pleito que terminara por sentencia por daños excesivos, con costas y honorarios de abogado, o si ellos hubieran pag’ado una suma exorbitante y considerable por vía de arreglo y transacción, pues ellos nada de esto hicieron.
Si Laza & Ca. tenían, como evidentemente tenían, dere-cho a evitar, mediante un convenio de transacción, la mo-lestia, incomodidad y gastos que traería consign el defender la acción inminente de Ojeda Hermanos, no vemos razón al-guna suficiente por la cual no debiera permitírseles ceder aquella causa de acción que entonces tuvieran contra los dueños, en Consideración por una exoneración de toda res-ponsabilidad bajo su contrato con Ojeda Hermanos. En *755tocio caso la sentencia apelada se presume ser correcta, y siempre incumbe al apelante establecer su alegación sobre la. existencia de cualquier error.
El cuarto señalamiento se refiere a la suficiencia de la prueba, y, aunque bay lugar para alguna discusión en este respecto, no nos sentimos justificados para alterar la con-clusión a que llegó el juez sentenciador.
La sentencia de la corte inferior debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ldados Wolf, Aldrey y Franco Soto.